Marx

OF

C

In VISA PETITION Proceedings
VP 3-1-120661
Decided by Regional Commissioner March 7, 1960
Approved by Assistant Commissioner

First preference quota status—Arc welder not eligible since skilled workers
can be trained within reasonable period.
Urgent need for services of skilled workers outside the United States is not
established if workers in this country can be readily trained for the par-

ticular Job. Petition to accord first preference status to arc welder is denied upon evidence that the training period for journeyman arc welder is
six months to one year.
APPLICATION

:

Preference quota classification under section 205 (a ) (1) (A) of
the Immigration and Nationality Act as an alien whose services
are needed urgently in the United States.

BEFORE THE REGIONAL COMMISSIONER

Discussion: The district director denied this petition August 3,
1959, on the ground that the position for which the beneficiary's
services are desired does not require the high degree of skill or

ability contemplated by the statute. Timely appeal was filed, followed by a brief, and the case is now before me.
The petitioner is engaged in the manufacture of aluminum sashes
and doors. The beneficiary, a 47-year-old native of Italy, is to
be employed as an electric welder, to assemble and weld aluminum
or other metal windows, sashes, and doors. The work order shows
the proposed rate of pay as $2.50 an hour for a 40-hour week and
lists the requirements as "at least 2 years experience as an electrical welder. No union requirements." The job summary in the
work order reads as follows:
Will fuse aluminum and metal parts together by means of electrical welding,
and perform all operations necessary to make completed aluminum or other
metal windows, sashes, and doors from various parts and weld them into
relative positions; must have knowledge of inserting electrodes into electro
holders and connect wires from generator to electro holders, and lay out metal
parts before welding.

This work order was endorsed April 17, 1959, by the Bureau of
Employment. Security to show that qualified workers are not avail05

able within the United States for referral to the petitioner. Documents from Italy, where the beneficiary resides, indicate he is
qualified by experience in excess of ten years, if not by technical
training, as an electric welder.
The Dictionary of Occupational Titles, volume 1, p. 1483, prepared
by the United States Department of Labor, states with respect to
"WELDER, ELECTRIC," "866 Welder, Arc." The duties of the
position of "Arc Welder" are described therein as follows:
WELDER, ARC (any ind.) 4-85.020. welder, electric;, welder, electric arc.
Fuses (welds) metal parts together by means of electric welding apparatus

to fabricate metal objects or to repair broken or cracked objects, or employs
electric welding apparatus to increase the size of metal parts: Starts motor
generator, or starts gasoline motor that drives generator. Places metal objects in position on work table, floor, structure, or where welding is to be
performed. Wires, clamps, or otherwise holds metal parts In relative position.
Connects wire from one pole of generator to electrode holder held in hand and
connects wire from another pole of generator to work. Inserts electrode
(round metal rod) la electrode holder. Touches electrode to work to complete

electric circuit and instantly withdraws it a very short distance, forming electric arc (the heat of the arc melts the metal directly under the electrode).
Guides electrode along line of weld, allowing sufficient time for the heat of
arc to melt the metal (the excess metal needed to fuse or build up the parts
is melted from the electrode, and the amount of metal deposited depends on
the length of time the electrode is held at any one spot). Breaks electric
circuit by withdrawing electrode. May lay out (mark) metal parts before
welding. May turn rheostat to regulate flow of electricity from generator.
May use a carbon or graphite electrode in holder and apply needed metal from
a welding rod held In other hand. May employ acetylene welding apparatus
[WELDER, ACETYLENE] in which case worker would be classified as
WELDER, COMBINATION.

This occupation is classified as skilled. However, the United
States Employment Service "Workers Traits Handbook" shows the
training period for journeyman arc welder to be from six months
to one year.
Section 203(a) (1) (A) of the Immigration and Nationality Act
provides for first preference quota status for immigrants "whose

services are determined by the Attorney General to be needed
urgently in the Unitd States because of the high education, tchnical
training, specialized experience, or exceptional ability of such immigrants and to be substantially beneficial prospectively to the national economy, cultural interests, or welfare of the United States."
This statute does not contemplate first preference quota classification
for aliens to come to the United States to accept employment for
which workers already here may be readily trained (Matter of
PBSC,7 I. & N. Dec. 637, decided by the Regional
Commissioner January 13, 1958, and approved by the Assistant
Commissioner). Even though it should be conceded that the petitioner is unable to obtain in the United States a fully qualified arc
596

welder, it is not unreasonable to expect him to devote the short
period required to train a worker already here.
The appeal will be dismissed on the ground that it has not been
established that the services of the beneficiary are needed urgently
in the United States within the meaning of the statute.
Order: It is ordered that the appeal be and hereby is dismissed.

597

